                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

     La Michoacana Natural, LLC,      )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:17-cv-00727-RJC-DCK
                                      )
                 vs.                  )
                                      )
            Luis Maestre              )
           La Michoacana              )
           Adriana Teran,             )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 7, 2021 Order.

                                               September 7, 2021




     Case 3:17-cv-00727-RJC-DCK Document 189 Filed 09/07/21 Page 1 of 1
